Title: To James Madison from James Simpson, 31 January 1803 (Abstract)
From: Simpson, James
To: Madison, James


31 January 1803, Tangier. No. 54. Continuing westerly winds and severe weather all through January having prevented the Constellation from passing the straits, encloses his no. 53 [24 Dec. 1802] with this letter. Also encloses a report of U.S. vessels that have visited Moroccan ports during the past year [not found]. Commercial intercourse between the U.S. and Mogador has materially increased, but the insurmountable objections to large-scale commerce with that city, mentioned in his last, still exist, and he fears only “occasional Adventures” will succeed. His report is incomplete regarding the latest two arrivals, since Gwyn’s “particular report on them” miscarried. The emperor is still at Morocco. “I was fortunate in geting a supply of Carolina Rice he had asked me for, sent him there by the way of Mogadore in the first week of Rhamadan; which will no doubt have been very acceptable just at that time, for he is particularly fond of it.… Attention even in these trifling matters make very favourable impressions with these people.” Suggests it may be well to send “one or two Casks Rice of the very best quality” with the storeships or frigates bound to Gibraltar specially marked for Gavino to hold at Simpson’s disposal. Mentions this as “its but very seldom we can meet with Rice of that Description to purchase” and he is confident the emperor will ask for more. “Alcayde Hashash has been here some days, he has expressed to me again, the apprehensions the Captain of the Ship left at Gibraltar by the Tripolines had entertained … of that Ship being detained by the Adams.” Assured Hashash that while the ship is navigated under the emperor’s flag and in accordance with passports granted last September, there will be no danger from U.S. ships of war. Thanks JM for allowing him to receive his salary through the U.S. bankers at London. Notes that his drafts on JM have almost reached the total of his previous salary, so he must await further instructions from JM before drawing more bills. Trusts his representations of 3 Aug. will meet a favorable reception from the president and that JM will send him an answer as soon as business will allow. “In the mean time I will enjoy the hope, that it will remove from my mind the distress it now feels, at being compelled to be so troublesome on this subject, for I trust it will not be expected I should continue to serve the Nation on a footing injurious to myself and young Family.” The wind “having come this morning to the Eastward,” will put up this letter to have it ready for Murray.
 

   
   RC (DNA: RG 59, CD, Tangier, vol. 2). 4 pp. Docketed by Wagner as received 2 May.



   
   See Simpson to JM, 28 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:602–3 and n.) and 24 Dec. 1802.



   
   See JM to Simpson, 21 Oct. 1802.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:452–53.



   
   A full transcription of this document has been added to the digital edition.

